Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The Applicant’s amendment/request for reconsideration filed on 26 April 2022 was received.  Claims 3-52 and 10-20 were cancelled.  Claims 1, 3-6, and 8-9 were amended.  Claims 21-28 were added. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Objections
The objections to claims 1-4 are withdrawn in view of the amendment to the claims.

Claim Rejections - 35 USC § 102
The claim rejections under 35 U.S.C. 102(a)(2) as being anticipated by Raettich et al. on claims 1-5, 7-8, 10-13, and 15 are withdrawn, because independent claim 1 has been amended or the claims have been cancelled.



Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as unpatentable over Raettich et al. as applied to claim 1 and further in view of Lustig et al. on claims 6, 9, 14, 16-18 and 20 are withdrawn, because the claims have been cancelled or independent claim 1 has been amended.
	

Claims 1, 3-5, 7-8, and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Raettich et al. (US 2021/0367307) in view of Hermann et al. (US 2012/0308858).
Regarding claims 1 and 23, Raettich discloses a battery housing (Abstract) comprising: 
at least one battery cell of an electrical energy accumulator [0010] of an at least partially electrically operated motor vehicle [0009], an interior in which the at least one battery cell is arranged [0010, 0020, 0037], at least one protective coating (thermally resistant coating) formed on at least one wall of the battery housing facing toward the interior [0018], wherein the protective coating is formed from at least one of ceramic, glass or metal [0018-0019], wherein the protective coating is configured to guide from the interior of the housing a degassing flow generated during degassing of one or more of the at least one battery cell [0032-0033];  and through-holes (7) in the wall of the housing [0040] but does not explicitly teach a degassing opening which is configured to discharge the degassing flow from the interior into an environment of the battery housing.
Hermann teaches a battery pack thermal management system is provided with an enclosure failure port integrated into at least one wall of the enclosure (Abstract) in preconfigured regions [0039, 0044] in order to control and direct the flow of hot gas and flammable material during a propagating thermal runaway event [0045]. It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to provide an enclosure failure port integrated into the wall of the battery housing of Raettich because Hermann recognizes such a structure allow for the control and redirection of the flow of hot gas and flammable material during a propagating thermal runaway event.
Regarding claim 4, Raettich discloses the battery housing as claimed in claim 1, wherein the battery housing further comprises an additional degassing element (see annotated Fig 1b) formed independently and separately from the at least one wall of the battery housing and arranged between the at least one wall of the battery housing and the at least one battery cell (see annotated Fig 1b). 

    PNG
    media_image1.png
    424
    516
    media_image1.png
    Greyscale

Regarding claim 21, Raettich discloses a battery housing (Abstract) comprising: 
at least one battery cell of an electrical energy accumulator [0010] of an at least partially electrically operated motor vehicle [0009], an interior in which the at least one battery cell is arranged [0010, 0020, 0037], at least one protective coating (thermally resistant coating) formed on at least one wall of the battery housing facing toward the interior [0018], wherein the protective coating is formed from at least one of ceramic, glass or metal [0018-0019], wherein the protective coating is configured to guide from the interior of the housing a degassing flow generated during degassing of one or more of the at least one battery cell (part of internal enclosure) [0032-0033]; wherein the battery housing further comprises an additional degassing element (see annotated Fig 1b) formed independently and separately from the at least one wall of the battery housing and arranged between the at least one wall of the battery housing and the at least one battery cell (see annotated Fig 1b) and through-holes (7) in the wall of the housing [0040] but does not explicitly teach a degassing opening which is configured to discharge the degassing flow from the interior into an environment of the battery housing.

    PNG
    media_image1.png
    424
    516
    media_image1.png
    Greyscale

Hermann teaches a battery pack thermal management system is provided with an enclosure failure port integrated into at least one wall of the enclosure (Abstract) in preconfigured regions [0039, 0044] in order to control and direct the flow of hot gas and flammable material during a propagating thermal runaway event [0045]. It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to provide an enclosure failure port integrated into the wall of the battery housing of Raettich because Hermann recognizes such a structure allow for the control and redirection of the flow of hot gas and flammable material during a propagating thermal runaway event.

Regarding claims 3 and 24, Hermann further discloses the battery housing as claimed 1 or 21 respectively, wherein the degassing opening has a bursting membrane (thinned wall) [0045], which is configured to burst in the event of a predetermined degassing pressure in the interior and to discharge the degassing flow into the environment [0045].

Regarding claims 5 and 22, Raettich discloses the battery housing as claimed in claim 4 or 21 respectively, wherein at least one edge of the additional degassing element is angled with respect to a central portion of the additional degassing element (see Fig 1b).
Regarding claims 7 and 26, Raettich discloses the battery housing as claimed in claim 1 or 21 respectively, wherein the battery housing is made of aluminum [0013].
Regarding claims 8 and 27, Raettich discloses the battery housing as claimed in claim 1 or 21 respectively, wherein the protective coating is dimensionally stable during degassing of one or more of the at least one battery cell [0012, 0016-0018].
Regarding claim 25, Raettich discloses wherein each of the at least one battery cell is provided with a degassing device (4a-4c, Fig 1b) from which the degassing flow originates, and wherein the at least one coated housing wall is opposite from at least one of the degassing8Application No.: 16/936,833 Attorney Docket No.: 07780673USResponse to Office Action of March 1, 2022devices (facing the thermally resistant wall) [0024].

Claims 6, 9 and 28, are rejected under 35 U.S.C. 103 as being unpatentable over Raettich et al. in view of Hermann et al. as applied to claims 1 and 21 above respectively and further in view of Lustig et al. (US 2021/0091353).
The teachings of Raettich and Hermann as discussed above are herein incorporated.
Regarding claims 6 9, and 28, Raettich disclose a cover element of the battery housing and/or a first side element of the battery housing [0037-0039] wherein each of the at least one battery cell is provided with a degassing device from which the degassing flow originates (individual battery cell housings have an emergency ventilation opening) [0033] but does not explicitly teach wherein the protective coating is provided on at least one of a cover element, first side element, second side element, or base element of the battery housing or one coated housing wall is opposite to at least one degassing device of the battery cell .
	
	Lustig teaches a battery module where the cell contact system or the walls of the module may be provided with a heat protection coating layer so that the hot gas is prevented, at least for a predefined duration, from burning through the wall of the housing [0008, 0012].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to apply the heat protection coating layer on any respective wall/surface of the battery housing of Raettich and Hermann because Lustig recognizes that the heat protection coating layer is not limited to any surface but to any wall which would benefit from such protection.


Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant’s principal arguments are:
(a) Raettich fails to teach or suggest where the housing of the battery is provided with degassing opening to which degassing flows are guided by internal features of the battery housing, and 
(b) Raettich fails to teach or suggest the provision of a degassing element separate from the wall of the battery housing.

In response to Applicant’s arguments, please consider the following comments:
(a) The newly added limitations with respect to the degassing openings are addressed by the newly cited reference of Hermann et al., and
(b) Raettich clearly recognizes degassing devices (4a-4c, Fig 1b) which are separate from the wall of the battery housing sufficiently meeting the limitations of the claims.

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact/Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727